Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In claim 1, it unclear how to make the rectangular projection located below the head.  The disclosure does not differentiate the head from the projection.  While the disclosure describes below the head is a square projection (pg. 7, next to last paragraph) both the head and projection are given the same reference numeral pointing to the same part.  And there is no discussion of a rectangular projection below the head.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tournier (US 8,348,569) in view of Moryl (US 4,923,347) and further in view of Moryl (US 4,531,879).
Tournier discloses a cage nut comprising: a cage (1) a head with a rectangular projection below the head (column 3, lines 20-23), a round hole (column 3, lines 25-26), two opposing side parts (11) ascending from the base forming slits (31) with narrowed portions (19) and, supporting parts (14) extending outward from the base; a threaded part (2) arranged in the cage having opposed nut projections (21) engaged in the slits; and a thin wall (4) having a square shaped opening snugly receiving the projections of nut (Fig. 5c).  The cage is made from an elastic plastic material (column 3, line 27-29) so it would be capable of flexing to be inserted from a bottom direction through the rectangular opening.  Or, as the claims now no longer include the top direction, Tournier could be read where the bottom is the disclosed insertion direction.  Tournier does not disclose the cage nut including teeth or the supporting part including axially spaced strips.  
Moryl ‘347 also discloses a cage nut including a cage (5) and a nut (1) similar to Tournier but, Moryl further discloses the cage to have a supporting portion include teeth (13) or two axially spaced strips (7 and 13) wherein one strip has a missing portion (15) at a location corresponding to the other strip (see Fig. 3) to contact the thin wall.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the cage of Tournier with a supporting portion as 
Tournier shows the threaded part (2) as a nut in the cage but the description describes the threaded part as a bolt or stud (top of column 3).  However, Tournier further describes the threaded part (2) as prior art disclosed in document FR 2 495 244.  Document FR 2 495 244 has a US counterpart in Moryl ‘879 wherein Moryl ‘879 discloses the same threaded part (7) “is a screw-nut or a stud-bolt” (column 3, lines 38-40).  Therefore, at the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the threaded part of Tournier as a nut in the cage because Moryl ‘879 teaches the same threaded part can be a nut.


Response to Remarks
Applicant argues the Tournier does not disclose the cage can be inserted from the bottom by compressing to two sides towards each other since the threaded part would preclude the compression.  In response, the examiner disagrees because as seen in Tournier’s Fig. 6, there is a gap between the sides and the threaded part and that coupled with the cage being flexible would enable it to be inserted into the square hole.  And furthermore, when combined with the nut of Moryl there be an additional gap between the nut and the head of the cage allowing even greater flexibility to fit through the hole.

Also, as noted above since the claims now no longer include the top direction, Tournier could be read where the bottom is the direction where it is actually inserted.  So, the projections could be pressed together, the cage inserted into the square hole from a “bottom” and then rotated the 45 degrees for the threaded part to engage the “top” of the panel.

. 


    PNG
    media_image1.png
    296
    223
    media_image1.png
    Greyscale
              
    PNG
    media_image2.png
    606
    681
    media_image2.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FLEMMING SAETHER/Primary Examiner, Art Unit 3677